Title: To George Washington from Arthur Campbell, 18 February 1796
From: Campbell, Arthur
To: Washington, George


          
            Sir
            Washington Febr. 18. 1796
          
          Bearing in mind your polite invitation that you would consider it as a mark of personal attention to continue my communications to the Executive of the United States on subjects relating to the Western Country.
          The proceedings of the Convention lately met at Knoxville will no doubt reach you in a short time.—And it will be found

of moment to the interests of the Union that Congress take sufficient time to deliberate on so important a subject.
          Objections in detail might now be put down to the Instrument called a Constitution. However it may be satisfactory for the present to hint, that there ought to be an article in the Constitution recognizing the right of the United States to dispose of the lands occupied by the Indians, and also the vacant lands within the limits prescribed by the Treaty of Holstein.
          The Convention was called in haste and sat a very short time. From the mode the people have been enumerated, it is probable that the numbers have been much exaggerated. A delay of one or two years more of being admited as a Member of Union, may disappoint a few aspiring Spirits; but it will be found to accord with the interest and safety of the people.
          The present begining will be useful, it will arouse the Citizens to a full examination of the subject, which will add to their Stock of knowlege, a Treasure they need almost as much as that of Gold.
          I am Sir with great Respect Your Obedient servant
          
            Arthur Campbell
          
        